DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 6 April 2021, claims 7 and 9 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-12 are presently pending in the application, of which claims 1, 11, and 12 are presented in independent form.

The previously raised objection to claim 7 is withdrawn in view of the amendments to the claim.
The previously raised objection to claim 9 is maintained. 
The previously raised 101 rejection of the pending claims is maintained.
The previously raised 103 rejection of the pending claims is maintained.




Response to Arguments
Applicant’s arguments filed 6 April 2021 with respect to the objection of the claims have been fully considered. With regards to claim 7, Applicant’s amendments render the arguments moot. With regards to claim 9, Applicant’s arguments are not 

Applicant’s arguments filed 6 April 2021 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant does not point to any particular features in the cited portions of the Specification that do not recite a mental task or process, and only state in a conclusory manner that “it is evident” that the claims could not be performed without the use of a computer (see Remarks, p. 8-12).
However, given that the claims themselves and all of the cited portions are not directed to any particular technical process by which any of the claimed steps are performed but rather only claim their result (i.e., that somehow each of the steps are accomplished without any particular technical process or structure by which the claimed invention determines the feature amounts), thus in this manner, the claims recite a mental task or process.
Applicant also points to the paragraph spanning pages 15-16 of the Specification (Remarks, p. 11), in which the search method is implemented by software. However, merely stating that the claims are implemented by a computer does not amount to significantly more. Stating the abstract idea while adding the words “apply it” with a computer is nothing more than an attempt to limit the claims to a particular technological environment, which is not enough to move the claims outside the abstract realm.
Additionally, even if any of the cited portions of the Specification contained additional elements not cited in the claims that would be enough to overcome the 101, such limitations must be in the claims themselves.
Applicant’s argument that Step 2A, Prong Two was not properly applied, as Step 2A, Prong Two and Step 2B were combined together instead of applying them separately (see Remarks, p 12-13) is unpersuasive.
The 101 rejection can easily be separated into 2A and 2B, as seen in the 101 rejection below (i.e., the 101 rejection has been re-written simply by moving the 2B analysis into a later section).
However, the analysis remains the same, i.e., that the claims do not recite any additional elements that integrate the claims into a practical application, and that the claims do not contain any additional elements that amount to significantly more than the judicial exception.
Thus, the fact that the 2A and 2B steps were treated limitation-by-limitation within the same paragraph does not change the basic thrust of the 101 rejection, i.e., does not change the finding that a 101 rejection is proper.
Applicant’s argument that “the use of the claimed features provide specific technological improvements over conventional search device systems and methodologies. It is evident that the claimed features result in an improved functioning of the disclosed computer system as well as an improvement in the technical field of search device systems and methodologies” (see Remarks, p. 16) is unpersuasive.
Firstly, the claims do not recite any concrete solution to the problem. Rather, the claims are directed to certain functions or functionality, and do not have any specific technical process or structure by which any of the resulting functions are accomplished by a computer.
For example, merely stating that the system is somehow able to “calculate data characterizing the keyword group as a feature amount for the module/search request”, and determining “degrees of matching” based on those feature amounts, without stating how the computer is able to accomplish such steps, recites an abstract concept.
Secondly, Applicant argues that “the claims of the present application…are directed to a particular, limited application of a search device” (see Remarks, p. 17) is unpersuasive.
It is not whether the claims are “directed” to a particular application, but whether rather the claims recite enough specificity within the claims that would “integrate” the claims into a practical application of that idea.
Simply stating the intended use, purpose, or function (i.e., by attempting to narrow its application) is, at best, nothing more than an attempt to narrow the claims to a particular technological environment, which does not amount to significantly more than the judicial exception.
Applicant’s argument that the “natural sentence” feature of claim 1 “recite specific functionality of the claimed components to achieve the advantages discussed throughout the specification of the present application. These important features have not been addressed in any portion of the Office Action’s rejection under 35 U.S.C. § 101” (see Remarks, p. 19) is unpersuasive.
Firstly, the “natural sentence” feature of the independent claims had previously been addressed in the first paragraph of the 2A analysis in the 101 rejection.
Secondly, with regards to the claimed components, those do nothing more than state the abstract idea while adding the words “apply it with a computer”, which had also been addressed in the 101 rejection (i.e., the last section concerning “the introduction of a computer into the claims does not alter the analysis”). For clarity, the 101 rejection been modified to include the particular claim language concerning the “search device” and units at the top of the 2A analysis.
Thirdly, Applicant’s argument concerning that the “natural sentence” features limit the claims to a “particular, limited application” of the search device and methodology is unpersuasive, as such a “limited application” is nothing more than an attempt to limit the claims to a particular technological environment, which does not amount to significantly more.
Lastly, Applicant’s assertion that the features of the present claims “are not well-understood, routine, and conventional” (see Remarks, p. 19-20) are unpersuasive, as they are simply conclusory statements/
Such arguments do not, for example, particularly address how or why the additional elements, which were found to be recited at a high level of generality, or directed to insignificant extra-solution activities or field-of-use limitations, are integrated into a particular manner resulting in the claimed search device implementing the claimed steps in any particular way.
Thus, for at least the aforementioned reasons, the 101 rejection is maintained.

Applicant’s arguments filed 6 April 2021 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are not persuasive.
Applicant’s argument that “the recitations of ‘a natural sentence’ are not recited as ‘printed matter’ in the context of MPEP § 2111.05…the content of the ‘natural sentence’ in claim 1 of the present application is not claimed….It is instead recited as a particular functionality that the recited search feature amount calculation unit is configured to perform….Accordingly, these particular features of claim 1 are not merely statements of intended use, but instead recite specific functionality of the claimed components to achieve the advantages discussed throughout the specification of the present application” (see Remarks, p. 23-24)1 is unpersuasive.
Contrary to Applicant’s assertion, there is no functional relationship between the claimed “natural sentence”. If one were to replace the claimed “natural sentence” with generic “sentences” or “keywords” (e.g., as in Kubota), the claimed invention would operate in the same manner of “extract[ing] a keyword group from each of a plurality of modules obtained by dividing a document and which calculates data characterizing the keyword group as a feature amount for the module; receiv[ing] a search request…so as to extract a keyword group from the [search request] and which calculates data characterizing the keyword group as a feature amount for the search request; and … [selecting], based on degrees of matching between the feature amounts for the individual modules and the feature amount for the search request, a module corresponding to the search request as a result of a search”.
In other words, whether the search request were in a natural sentence (as claimed) or just a series of keywords that may or may not be a natural sentence (as in Kubota), the claimed invention does not distinguish between how a natural sentence or any other form of input would be operated upon by the search device differently.
Thus, the claimed invention does only claim the content of the input, the content being a “natural sentence”.
Therefore, contrary to Applicant’s assertion, there is no specific functionality of the natural sentence, other than to indicate that there is some particular content being inputted by a user, but does not change the functioning of the claimed search device’s operations.
Thus, for at least the aforementioned reasons, the 103 rejection is maintained.









Claim Objections
Claim 9 is objected to because of the following informalities: the claim repeats the claim limitation that a person is allowed to access the database. An example amendment to the claim could read “wherein the database allows access to a person who acquires a membership identification (ID) ” Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“a module feature amount calculation unit which extracts a keyword group…and which calculates data…; a search feature amount calculation unit which receives a search request…and which calculates data…; a module selection unit which selects…a module…” in Claim 1;
“…wherein the search feature amount calculation unit selects the keyword group…”
“a module production unit which divides the document in units of headings…” in Claim 3;
“a database in which the modules and the feature amounts for the modules are associated with each other…” in Claim 6; and
“a module feature amount calculation step of extracting a keyword group…and calculating data...; a search feature amount calculation step of receiving a search request…and calculating data…; a module selection step of selecting…a module…” in Claim 11 and Claim 12

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
	The claims recite mathematical operations and a mental task or process of segmenting a document into modules (i.e., sections), extracting (i.e., reading/parsing) keywords from the modules (i.e., sections) and search request, calculating a “feature amount” (i.e., frequency) of keywords appearing within those modules (i.e., sections), calculating a “feature amount” (i.e., frequency) of keywords for a search request, and selecting relevant modules (i.e., document sections) based on degrees of matching between the calculated feature amounts for keywords appearing within modules and keywords for a search request (i.e., a comparison process that can be practically performed in the mind). See Electric Power Group2 at pp. 7 (“…we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
The claims do not require complex calculations; rather, such steps can be practically performed in the mind of a person. With exception of the hardware components, there is nothing in the claims that preclude the claimed steps from being reasonably performed in the mind. Thus, the claims recite mathematical operations and a mental task or process.
Thus, the claims are directed to mathematical operations and a mental task or process of extracting (i.e., parsing) data and evaluating the extracted (i.e., parsed) data, and comparing the data (i.e., evaluating degrees of matching between the modules (sections) and search request), which can be practically performed in the mind. See, e.g., Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018) (the Federal Circuit court determined that claim methods pertaining to parsing and evaluating data were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality, and merely used computers as a tool to perform the processes. See 881 F.3d at 1366, 125 USPQ2d at 1652-53) 

	None of the additional elements amount to significantly more than the judicial exception, i.e., do not integrate the claims into a practical application of that idea.
	The claims’ recitation of a search device, computer, and various module units are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	Independent claims 1, 11, and 12 recite receiving a search request, which is nothing more than an insignificant pre-solution activity. The fact that the search request pertains to a natural sentence is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular means for achieving the claimed steps.
	Additionally, independent claims 1, 11, and 12 further recite retrieving modules that match a module corresponding to the search request. This is directed to the abstract concept of remotely accessing and retrieving user-specified information, which is an age-old practice that existed well before the advent of computers and the Internet3, and is recited at a high level of generality without any specificity limiting the claims to how such information is retrieved.
	Dependent claim 2 recites selecting a keyword group (for extracting keywords from the search request) based on an appearance frequency. However, this is nothing more than mere narrowing, i.e., further narrowing of what is still a mental task or process. They add nothing outside the abstract realm. See Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible); see buySAFE, 765 F.3d at 1353 (same).
	Dependent claims 3, 7, and 10 recite dividing a document into units of headings as to produce the modules (i.e., sections); providing databases for product/part makers; and the document is a manual or a product or part, respectively. Such limitations are nothing more than insignificant field-of-use limitations, attempting to limit the claims to a particular technological field or field of use. Such limitations do nothing more than describe the context rather than the manner of achieving a result. “[L]imiting an abstract idea to one field of use…[does] not make the concept patentable" (see Bilski, 561 U.S. at 612).
	Dependent claim 4 recites converting keywords extracted from the modules (i.e., sections) and search request into general words using a predetermined conversion dictionary. Firstly, mapping from a word to a general word is recited at a high level of generality, and does not further limit the claims to how such an activity is achieved. Secondly, the use of a generic data structure (i.e., dictionary), is nothing more than an insignificant field-of-use limitation. See, e.g., Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible).
	Dependent claim 5 recites utilizing common extraction algorithms for extracting keywords in the modules (i.e., sections) and search request. This is nothing more than an insignificant field-of-use limitation, attempting to limit the claims to a particular technological field rather than a particular manner of achieving the claimed result. See, e.g., Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible).
	Dependent claim 6 recites storing modules and feature amounts for the modules in a database. However, such a limitation does not further limit how—by what process or structure—the claimed steps of deriving such feature amounts were performed. Such a limitation, therefore, is nothing more than an insignificant post-solution activity. The fact that the data pertains to modules and feature amounts is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving a result.
	Dependent claim 8 recites the searching request including a section for identifying the maker (i.e., the user performing the request), and selecting data based on the section identifying the maker. However, the fact that the data is filtered based on the maker thus amounts to nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving the result.
	Dependent claim 9 recites only allowing a person with a membership ID to access the database. This is nothing more than an insignificant extra-solution activity (see, e.g., Ultramercial4 (restricting public access to media was found to be an insignificant extra-solution activity)). Alternatively, such a limitation amounts to nothing more than an attempt to limit the claims to a particular technological environment, i.e., an insignificant field-of-use limitation. Additionally, such a limitation is recited at a high level of generality and not a particular means by which the computer limits access to certain persons, i.e., the claims do not purport to implement any specific authorization or identify verification method.

	The claims do not recite any additional elements that amount to significantly more than the judicial exception.
	Independent claims 1, 11, and 12 recite receiving a search request, which is nothing more than an insignificant pre-solution activity that is well-understood, routine, and conventional. See MPEP § 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” as being directed to well-understood, routine, and conventional activities).
	Additionally, independent claims 1, 11, and 12 further recite retrieving modules that match a module corresponding to the search request. Such a step is also a well-understood, routine, and conventional activity. See MPEP § 2106.05(d)(II) (“Storing and retrieving information in memory”, citing Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Dependent claim 4 recites converting keywords extracted from the modules (i.e., sections) and search request into general words using a predetermined conversion dictionary. Firstly, mapping from a word to a general word is nothing more than the well-understood, routine, and conventional activity of storing and retrieving information in memory. See MPEP § 2106.05(d)(II) (“Storing and retrieving information in memory” (citing Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)). 
	Additionally, “[converting extracted keywords] into general words” is nothing more than the idea of normalizing/standardizing terms, which is a well-understood, routine, and conventional activity. See, e.g., Kubota5 at [19:32-46] and [26:31-43] (where character strings may be normalized when processing a document in order to generate an index file of normalized character strings, e.g., normalizing conversion between plural and singular, conversion of tense from the past or past perfect tense to the present tense; and also normalizing the search character string prior to searching the index file of normalized character strings); Zhang et al.6 at [0032] and [0037] (where upon generating sets of terms for paragraphs in electronic documents, the system may standardized parsed terms from the paragraphs to store paragraph terms as sets of standardized paragraph terms; the system may also generate a set of standardized search terms from parsed search terms); Sanders7 at [0103] (where a search string is normalized by converting the received string into searchable terms for searching particular information sources in order to eliminate differences in text, case, and character formalisms that would prevent a match between search terms and the searched-for information); and Dubbels et al.8 at [0023] (where the disclosed system pertains to normalizing search terms in a user-submitted query by modifying the query to include the normalized terms, and executing the modified query against a normalized, indexed, corpus of information, i.e., a normalized search engine could normalize a corpus of information and store an index of the normalizations at a storage location in the cloud).
	Dependent claim 6 recites storing modules and feature amounts for the modules in a database. As indicated in the 2A analysis above, such a limitation does not further limit how—by what process or structure—the claimed steps of deriving such feature amounts were performed. Thus, this limitation, as a whole, is nothing more than directed to the well-understood, routine, and conventional concept of storing data. See MPEP § 2106.05(d)(II) (“Storing and retrieving information in memory” (citing Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)).
	Dependent claim 8 recites the searching request including a section for identifying the maker (i.e., the user performing the request), and selecting data based on the section identifying the maker. However, such a limitation is nothing more than filtering data, which is an abstract concept that is well-understood, routine, and conventional. See Bascom9 (“filtering content is an abstract idea because it is a long-standing, well-known method of organizing human behavior, similar to concepts previously found to be abstract”).
	Dependent claim 9 recites only allowing a person with a membership ID to access the database. As indicated in the previous 2A analysis step, this is nothing more than an insignificant extra-solution activity (see, e.g., Ultramercial10 (restricting public access to media was found to be an insignificant extra-solution activity)). Such limitations of restricting access to data is a well-understood, routine, and conventional activity. See, e.g., Ray et al.11 at [0075] (where a user is prohibited from accessing certain documents or files on a networked search server); Gafter at [0003-0004]12 (where users oftentimes want to control access to documents by restricting certain read, write, or execute actions only to certain users, conventionally through the use of access control lists); Victor13 at [0037] (discloses a system for restricting accessibility of documents to designated friends and participants specified in a group associated with the private document); and Nath14 at [0019] and [0045] (discloses a system for restricting access to electronic files based on whether the user is authorized to access the electronic file).

	Even when the claim elements are considered as an ordered combination, they add nothing that is not already present when the elements are considered separately. The claim elements as a whole are directed to insignificant extra-solution activities and field-of-use limitations. Absent these insignificant limitations, the claim elements and their manner of use (i.e., the manner in which they are employed in the claimed invention) as a whole are conventional.
	Because the claims are recited at a “high level of generality” and not a specific means for performing that function, the claims are thus directed to an abstract idea. The claims and their additional elements do nothing to integrate the claims into a practical application of that idea. “At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea” (see Affinity Labs of Texas LLC v. Amazon.com Inc., 838 F.3d 1253 (Fed. Cir. 2016) at pp. 7-8).
	Here, the present claims do no more than break the abstract idea into basic steps, add insignificant extra-solution activities and field-of-use limitations, and/or limitations that are well-understood, routine, and conventional activities. The claims do not describe how—by what particular process or structure—the claimed goal is accomplished. Rather, the solution to the claimed steps encompasses a broad range of possible solutions with, at best, mere narrowing of what are still within the abstract realm, and other insignificant limitations that fail to amount to significantly more than the judicial exception. “Generally, a claim that merely describes ‘an effect or result dissociated from any method by which [it] is accomplished’ is not directed to patent-eligible subject matter” (Apple Inc. v. Ameranth Inc., 842 F.3d 1229 (Fed. Cir. 2016), quoting Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348 (Fed. Cir. 2015)).
	The introduction of a computer into the claims does not alter the analysis, i.e., such as the recitation of the search device and various units for implementing the claims. Neither stating an abstract idea while adding the words “apply it”, nor limiting the use of an abstract idea to a particular technological environment (such as the realm of computers) is enough for patent eligibility. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result.
	Thus, the claims are rejected under 35 U.S.C. 101 for being directed to an abstract idea and for failing to integrate the claims into a practical application of that idea.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (“Kubota”) (US 6,041,323 A), in view of Zhang et al. (“Zhang”) (US 2012/0254161 A1).
Regarding claim 1: Kubota teaches A search device comprising:
	a module feature amount calculation unit which extracts a keyword group from each of a plurality of [documents, each document having] modules obtained by dividing a document and which calculates data characterizing the keyword group as a feature amount for the [document] (Kubota, [20:15-28], where every individual document is divided into blocks in a manner such that they are meaningful for search (i.e., “dividing a document [into a plurality of modules]”).
Kubota, [14:51-53], where the system calculates an amount of feature (i.e., “calculates data”) based on the appearance frequency of a candidate character string in an input sentence (i.e., “characterizing the keyword group as a feature amount”). Note that candidate character strings can correspond to a plurality of keywords; see, e.g., Kubota, [12:14-25], where “Lille Hammer” or “Olympics Edition—Successful Olympic Winter Games Appealing Environment Conscious Nation” may be inputs, and a similarity search is performed using that unique character string (i.e., the plurality of keywords). Thus in this manner, Kubota’s candidate character string in an input sentence corresponds to the claimed “keyword group”.
Furthermore, note that the system had previously extracted a unique character string (i.e., “keyword group”) from an input document (Kubota, [13:45-53]));
	a search feature amount calculation unit which receives a search request using a natural sentence so as to extract a keyword group from the natural sentence and which calculates data characterizing the keyword group as a feature amount for the search request (Kubota, [17:59-67]-[18:1-16], where the number of appearances of each unique character string (i.e., “calculates data characterizing the keyword group”) is used as weight, where a k-th search character string (unique character string) has a weight “k”. See Kubota, [12:14-25], where inputs may include “Lille Hammer” or a sentence “Olympics Edition—Successful Olympic Winter Games Appealing Environment Conscious Nation”.
Although Kubota does not appear to explicitly state that the type of information of search requests relates to a natural sentence, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The search terms extraction and subsequent searching operations would have been performed the same regardless of the specific data involved (i.e., a natural sentence as claimed, or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Kubota’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art); and
	a module selection unit which selects, based on degrees of matching between the feature amounts for the individual [documents] and the feature amount for the search request, a module corresponding to the search request as a result of a search (Kubota, [10:29-65], where the system includes a search engine for searching an index file given an inputted search character string, and returns document number(s) of the document(s) containing the input search character string, as well as position(s) at which the input search character string appears in the document.
See Kubota, [42:45-61], where a similarity factor (i.e., “feature amount”) of a search character string is calculated to be 0.75, and the similarity factor (i.e., “feature amount”) of the document character string is calculated to 0.74; thus, the similarity factor of the search character string is minimum(0.75, 0.74) = 0.74. See Kubota, [17:59-67]-[18:1-16], where the similarity factor of a document is evaluated in such a manner that the number of appearances of each unique character string in the input sentence is used as weight. In addition, the similarity factor of a document in which many unique character strings with higher weight appear, is provided with higher evaluation. The weight of the k-th search character string (unique character string) may be represented as weight k, and the matching factor of the first hit (character string similar to the search character string) in a document of the number d as percent (d, k, 1). Thus in this manner, the similarity factor corresponds to “degrees of matching between the feature amounts for the [document character string] and the feature amount for the search request”, as claimed.
See Kubota, [31:36-44], where results are selected from the calculated similarity factor, where only results with the similarity factor higher than an inputted threshold value are displayed. The system then accesses contents of the documents stored in the database based on the document numbers and position numbers in the document returned as the result of searches of the index file, and display lines containing applicable sections (i.e., “module”). See Kubota, [20:15-28], where the position information corresponds to characters at the boundaries of a document divided into blocks (i.e., “modules”)).
	Kubota does not appear to explicitly teach [extracting a keyword group from each of a plurality of] modules [and calculating data characterizing the keyword group as a feature amount for the] module; [and selecting search results based on degrees of matching between the feature amounts for the individual] modules [and the search request].
	Zhang teaches [extracting a keyword group from each of a plurality of] modules [and calculating data characterizing the keyword group as a feature amount for the] module (Zhang, [0034-0035] and [TABLE 1], where the system may store the paragraph (i.e., “module”), document number, paragraph number, paragraph term, and term weights (i.e., “feature amounts for the modules”) in data storage (i.e., “database”). Generally, term weights provide a measure of importance of an associated paragraph term within a particular paragraph, where term weights may be based on, e.g., relative term frequencies across all electronic documents, a collection within the electronic document, among paragraphs of a particular document, etc.); [and]
[selecting search results based on degrees of matching between the feature amounts for the individual] modules [and the search request] (Zhang, [0037-0041], where upon receiving a search query, the search query may be parsed to generate a set of preliminary search terms. Search terms are then matched to one or more terms stored in paragraph terms to generate one or more sets of matched paragraph terms. Paragraph scores are then generated based on term weights associated with the matched terms; paragraph scores may also be calculated based on number of occurrences of the search term in the paragraph, and weight of the associated paragraph term weight of that search term. The search result generator then uses the paragraph scores generated by the paragraph score generator to generate overall document scores as overall document scores. These overall document scores are then used to generate the search results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kubota and Zhang (hereinafter “Kubota/Zhang”). Substituting Kubota’s documents with Zhang’s modules would arrive at the claimed invention. Because the substitution of Kubota’s documents with Zhang’s modules had predictably equivalent operating characteristics (i.e., performing keyword extraction, calculating a score for each keyword extracted, and selecting search results based on degrees of matching with the search query, would have been performed the same regardless of whether such steps were applied to a document as a whole, or a particular section of that document, i.e., the claimed module). One of ordinary skill in the art would have been suggested to have performed such a substitution by Kubota’s disclosure at Kubota, [20:15-28] (where every individual document is divided into blocks in a manner such that they are meaningful for search). Therefore, it would have been obvious to one of ordinary skill in the art to simply substitute one known element (i.e., Kubota’s documents) for another (i.e., Zhang’s paragraphs, the claimed modules) and recognize the results of the combination were predictable and obvious. 

	Regarding claim 3: Kubota/Zhang teach The search device according to claim 1, comprising:
	a module production unit which divides the document in units of headings so as to produce the modules (Kubota, [20:15-28], where every individual document is divided into blocks in a manner such that they are meaningful for search. The document may be divided into blocks by detecting “Chapter X”, or “Section X” (or “Chapter 1”, “Summary”, etc.; see Kubota, [19:2-19]) (i.e., “units of headings”)). 

	Regarding claim 4: Kubota/Zhang teach The search device according to claim 1, wherein keywords extracted in the module feature amount calculation unit and the search feature amount calculation unit are converted into general words (Zhang, [0032], where the system, upon generating sets of terms for paragraphs (i.e., “modules”) in electronic documents, may standardize the terms parsed from the paragraphs to store paragraph terms as sets of standardized paragraph terms. For example, the terms “house”, “abode”, and “domicile” may be standardized by the term standardizer as the term “home”. See also Zhang, [0037], where the system may standardize the inputted search terms that were parsed (i.e., “extracted”) by the search query evaluator to generate a set of standardized search terms (i.e., “keywords extracted in…the search feature amount calculation unit are converted into general words”)) … .
	Although Zhang does not appear to explicitly state that the conversion into general words is performed with a predetermined conversion dictionary, Zhang discloses in [0032] that the standardized paragraph terms may have been predetermined, i.e., provided to the paragraph-based search engine by an indexing server, or as a flat file uploaded by a user. Therefore, one of ordinary skill in the art would have been suggested by Zhang’s disclosure to have utilized a predetermined conversion dictionary (or some other generic lookup structure) with the motivation of quickly performing the conversion to the appropriate format (i.e., looking up the rules, associations, and/or mappings is faster than dynamically computing the appropriate general words/format each time a query is performed or a document is being pre-processed). 

	Regarding claim 6: Kubota/Zhang teach The search device according to claim 1, comprising a database in which the modules and the feature amounts for the modules are associated with each other so as to be stored (Zhang, [0034-0035] and [TABLE 1], where the system may store the paragraph (i.e., “module”), document number, paragraph number, paragraph term, and term weights (i.e., “feature amounts for the modules”) in data storage (i.e., “database”). Generally, term weights provide a measure of importance of an associated paragraph term within a particular paragraph, where term weights may be based on, e.g., relative term frequencies across all electronic documents, a collection within the electronic document, among paragraphs of a particular document, etc. See also Zhang, [0019] and [0021], where the paragraph-based search engine may include a data storage component, and may represent a plurality of computers, servers, databases, etc.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kubota/Zhang with the motivation of quickly identifying relevant passages (i.e., looking up the pre-calculated and stored weight/score associated with a module/passage is faster than dynamically computing and recalculating weights/scores each time a query is performed).

	Regarding claim 7: Kubota/Zhang teach The search device according to claim 6, wherein a plurality of the databases are provided for product makers and part makers, respectively (Zhang, [0019] and [0021], where the paragraph-based search engine may include a data storage component, and may represent a plurality of computers, servers, databases, etc. See Zhang, [0016], where a request may be sent from a user computing device to the paragraph-based search engine to provide data for presenting an electronic search capability, including providing a user interface to the user computing device. The user interface may receive a search request from the user, thereby initiating the search at the paragraph-based search engine).
	Although Zhang does not appear to explicitly state that the type of users pertains to product markers and part makers, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps of claims 1 and 6 would have been performed the same regardless of the specific user involved (i.e., users corresponding to product makers and part makers, as claimed; or any user performing a search on the database). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Zhang’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 10: Kubota/Zhang teach The search device according to claim 1, wherein the document is a manual of a product or a part (Kubota, [9:34-43], where a plurality of documents may be stored, the documents pertaining to newspaper accounts or patent publications).
	Although Kubota does not appear to explicitly state that the type of information stored in the documents pertains to a manual of a product or a part, the claimed invention does not distinguish over the prior art because the differences in the claim limitations and the prior art’s disclosure are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The steps of claim 1 would have been performed the same regardless of the specific data involved (i.e., documents pertaining to a manual or a product/part as claimed; documents pertaining to newspaper articles or patent publications as disclosed in the prior art; or some other data). Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ2d 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
	Therefore, it would have been obvious to a person of ordinary skill in the art to have referred to Kubota’s teachings in making the claimed invention, because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention over the prior art.

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons. 
Note that Kubota teaches A non-transitory computer readable medium which records a search program that makes a computer execute [the claimed steps] (Kubota, [9:1-15] and [7:65-67]-[8:1-4], where the disclosed system can be implemented on a storage medium for storing program codes which provide instructions to the CPU. The storage medium includes a floppy disk, magnetic-optical, or storage device connected to a network).


Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (“Kubota”) (US 6,041,323 A), in view of Zhang et al. (“Zhang”) (US 2012/0254161 A1), in further view of Franciosa et al. (“Franciosa”) (US 2005/0086224 A1).
	Regarding claim 2: Kubota/Zhang teach The search device according to claim 1. Kubota/Zhang do not appear to explicitly teach wherein the search feature amount calculation unit selects the keyword group based on an appearance frequency.
	Franciosa teaches wherein the search feature amount calculation unit selects the keyword group based on an appearance frequency (Franciosa, [0069], where query reduction is performed in which the weights of the keywords are ordered from greatest to smallest such that a query beginning with five keywords [A,B,C,D,E] is ordered from greatest to smallest as “[A,]C,E,B,D” (with “A” having no measurable linguistic frequency, i.e., belongs only to a domain specific (DS) dictionary, i.e., has the highest weight), thereby producing two lists of keywords [A,B,C,E] and [A,C,E]. Note that keyword weights may be based on linguistic frequency (Franciosa, [0042])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kubota/Zhang and Franciosa. Kubota discloses in [14:51-53] that an amount of feature of an input sentence of a document may be based on the appearance frequency of a candidate character string. Therefore, one of ordinary skill in the art would have been suggested by Kubota’s disclosure to have applied the appearance frequency to the search terms as well (as disclosed by Franciosa) with the motivation of developing a query which returns a manageable number of results by focusing on those keywords with the greatest weights (Franciosa, [0060]).

	Regarding claim 5: Kubota/Zhang teach The search device according to claim 1. Kubota/Zhang do not appear to explicitly teach wherein an extraction algorithm for the keywords in the module feature amount calculation unit and an extraction algorithm for the keywords in the search feature amount calculation unit are common.
	Franciosa teaches wherein an extraction algorithm for the keywords in the module feature amount calculation unit and an extraction algorithm for the keywords in the search feature amount calculation unit are common (Franciosa, [0031], where the text identified in the input document is tokenized, and the best keywords are identified by a best keyword identifier (i.e., “extraction algorithm”). See Franciosa, [0032-0033], where a query is developed by the search module and results analyzer using the best keywords identified. If the results do not prove sufficient in number and/or quality, the system develops a query using the best keywords and repeats carrying out these steps until the results prove sufficient or the search is terminated. See also Franciosa, [0061], where the system performs query reduction by reducing the number of keywords in a query while keeping the rarest keyword (i.e., note that Franciosa’s query reduction is a form of “extraction”, since only the most significant keywords are extracted).
See Kubota, [31:36-44], with regards to displaying lines containing applicable sections (i.e., “module”) that meet the search query.
Note that it would have been obvious to have substituted Franciosa’s documents with Kubota’s modules with predictably equivalent operating characteristics—namely, that the best keywords for a document (or document section/module) are extracted and identified, and queries are normalized to the same extracted/identified keywords using the list of best keywords that are associated with documents (or document sections/modules). Therefore, one of ordinary skill in the art would have been suggested to have substituted Franciosa’s documents with Kubota’s modules with the motivation of providing more granularity in search results, since different sections of a document may have different weights (e.g., a document title may have more weight, since it is likely a better representation of what the document is about, as opposed to, e.g., a footnote)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kubota/Zhang and Franciosa with the motivation of developing a query which returns a manageable number of results by focusing on those keywords with the greatest weights (Franciosa, [0060]).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (“Kubota”) (US 6,041,323 A), in view of Zhang et al. (“Zhang”) (US 2012/0254161 A1), in further view of Ray et al. (“Ray”) (US 2012/0310928 A1).
	Regarding claim 8: Kubota/Zhang teach The search device according to claim 7. Kubota/Zhang do not appear to explicitly teach wherein the search request includes a section for identifying the maker, and the module selection unit selects, from the database corresponding to the section, the module corresponding to the search request as the result of the search.
	Ray teaches wherein the search request includes a section for identifying the maker, and the module selection unit selects, from the database corresponding to the section, the module corresponding to the search request as the result of the search (Ray, [0075], where the system prunes returned results based in part on searching user identity or access type of a particular file, e.g., a user ID (i.e., “identifying the maker”) can be used to determine if a user is prohibited from accessing certain documents or files on the networked search server, which can then be removed from further consideration for the particular user. See also Ray, [0084], where a username can be used to determine if a searching user (i.e., “the search request includes a section for identifying the maker”) is prohibited from viewing a certain document and, if so, the document can be removed from further consideration for the particular user.
See Kubota, [31:36-44], with regards to displaying lines containing applicable sections (i.e., “module”) that meet the search query.
Note that it would have been obvious to have substituted Ray’s documents with Kubota’s modules with predictably equivalent operating characteristics—namely, that only search results that a user is authorized to view/access are returned to the user. Therefore, one of ordinary skill in the art would have been suggested to have substituted Ray’s documents with Kubota’s modules with the motivation of providing more granularity in search results, since different sections of a document may have different weights (e.g., a document title may have more weight, since it is likely a better representation of what the document is about, as opposed to, e.g., a footnote)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kubota/Zhang and Ray with the motivation of preventing unauthorized access of documents, while simultaneously allowing restricted-access documents to be searched for authorized users (i.e., using the same system and steps to perform searches over restricted documents).

	Regarding claim 9: Kubota/Zhang teach The search device according to claim 6. Kubota/Zhang do not appear to explicitly teach wherein the database allows access to a person who acquires a membership identification (ID) is allowed to access the database.
	Ray teaches wherein the database allows access to a person who acquires a membership identification (ID) is allowed to access the database (Ray, [0075], where the system prunes returned results based in part on searching user identity or access type of a particular file, e.g., a user ID (i.e., “membership ID”) can be used to determine if a user is prohibited from accessing certain documents or files on the networked search server, which can then be removed from further consideration for the particular user).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kubota/Zhang and Ray with the motivation of preventing unauthorized access of documents, while simultaneously allowing restricted-access documents to be searched for authorized users (i.e., using the same system and steps to perform searches over restricted documents).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
28 May 2021




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant repeated similar arguments on Remarks, p. 25, stating that even if the “natural sentence” of claim 1 “could properly be determined to be ‘printed matter,’ it is evident that it should nevertheless be given patentable weight because it has a clear functional relationship to the rest of the claimed features of claim 1 of the present application for the foregoing reasons”. Given the similarity of arguments to those presented in Remarks on p. 23-24, all these arguments have been combined/addressed in this section
        2 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)
        3 Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017) at pp. 24.
        4 Ultramercial, Inc. v. Hulu LLC, 772 F.3d 709, 715-16, 122 USPQ2d 1750, 1755 (Fed. Cir. 2014)
        5 Kubota. US Patent No. 6,041,323 A.
        6 Zhang et al. US Patent Publication No. 2012/0254161 A1.
        7 Sanders. US Patent Publication No. 2004/0194141 A1.
        8 Dubbels et al. US Patent Publication No. 2014/0172904 A1.
        9 Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016)
        10 Ultramercial, Inc. v. Hulu LLC, 772 F.3d 709, 715-16, 122 USPQ2d 1750, 1755 (Fed. Cir. 2014)
        11 Ray et al. US Patent Publication No. 2012/0310928 A1.
        12 Gafter. US Patent Publication No. 2007/0005595 A1.
        13 Victor. US Patent Publication No. 2013/0246384 A1.
        14 Nath. US Patent Publication No. 2005/0223242 A1.